Citation Nr: 1203660	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right mandible fracture.

2. Entitlement to an initial evaluation in excess of 10 percent for residual paresthesia, right inferior alveolar nerve.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability. 

4.  Entitlement to a total disability rating due to service-connected disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 1991. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The August 2009 rating decision granted service connection for residuals of right mandible fracture, and assigned a 10 percent initial rating, effective from February 24, 2009.  The rating decision also reopened and denied a claim for service connection for herniated nucleus pulposus with residual left lower extremity neuropathy.  The March 2011 rating decision granted service connection for residual paresthesia, right inferior alveolar nerve, and assigned a 10 percent initial rating, effective from February 8, 2011.  

During an October 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he wished to claim service connection for headaches and neck pain, each secondary to service-connected residuals of right mandible fracture.  Thus, the issues of service connection for headaches, secondary to service-connected right mandible fracture, and service connection for neck pain, secondary to right mandible fracture, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The reopened claim of entitlement to service connection for a low back disability, and the issues of entitlement to an initial evaluation in excess of 10 percent for residuals of right mandible fracture, entitlement to an initial evaluation in excess of 10 percent for residual paresthesia, right inferior alveolar nerve, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 2005 rating decision denied service connection for herniated nucleus pulposus with residual left lower extremity neuropathy.    

2.  Evidence added to the record since the August 2005 rating decision, when considered in conjunction with the record as a whole, does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a low back disability, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied service connection for herniated nucleus pulposus with residual left lower extremity neuropathy is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the August 2005 rating decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Board is reopening the Veteran's claim for service connection for a low back disability, and remanding the reopened claim for further development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Legal Analysis

Turning to the merits of the claim, in general a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The August 2005 rating decision denied service connection for herniated nucleus pulposus with residual left lower extremity neuropathy.  The decision held that there was no evidence that the Veteran's current back disability was related to active duty.  The Veteran did not appeal that decision, and the decision became final.  38 U.S.C.A. § 7105 (West 2002).  

Evidence of record at that time included some of the Veteran's service treatment records (he has since submitted additional service treatment records), which showed that he was seen in July 1986 when it was reported that he had strained his lower back the previous week while lifting heavy boxes.  He complained the pain was progressively worse, especially with forward flexion at the hip.  It was also reported that he was having symptoms of left sciatica.  The assessments were low back pain and probable sacroiliac joint syndrome.  When seen again in July 1986, he complained of back pain which radiated down the right thigh to his leg.  He was noted to have spasm on range of motion.  The assessments were acute lumbar muscle strain and left sciatica.  In September 1989, he complained of low back pain.  In January 1990, the impression was acute low back pain.  He slipped on a ladder in December 1990 and reinjured the hip.  

The Veteran complained of persistent low back pain on VA examination in August 2005.  Following physical examination and X-ray examination, the impression was herniated nucleus pulposus, status post laminectomy with residual neuropathy of the L5 distribution.  He reported he had a slip in 2003 when he reinjured his back.  Post-service private chiropractic records dated in 2003 refer to a fall in 2003 and address current treatment.  

Subsequent to the August 2005 rating decision, additional service personnel and service treatment records were received in May 2009.  The service treatment records show that when seen in February 1991, it was reported that he fell on a flight deck in 1989 and hurt his left hip.  The report of an X-ray examination of the lumbar spine in March 1991 noted the impression was findings consistent with muscle spasm.  On physical examination in March 1991, the Veteran complained of left hip pain and reported he had fallen on a flight deck on his left hip in 1988.  The Board notes that if VA receives, or associates with the claims file, relevant official service department records that existed and had not been associated with the claims file when VA first denied the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2011).  

Additionally, in connection with his application to reopen his service connection claim, the Veteran submitted a June 2005 medical statement from his private chiropractor.  The chiropractor stated that after comparing the Veteran's subjective complaints, objective findings, and radiographs from the initial injury in "1988" to current radiographs, he could state with a reasonable degree of certainty that the Veteran's current condition began in "1988" when he was injured in the Navy.  

The Board finds that the June 2005 private medical opinion constitutes new and material evidence.  The medical opinion is a new document that was not previously submitted to VA.  It is material because it links the Veteran's current low back disability to injuries incurred during active duty.  This evidence is not cumulative or redundant of the evidence of record at the time of the August 2005 rating decision and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  The Board again observes that the credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus, supra.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; to this extent only, the appeal is granted.


REMAND

Inasmuch as the claim for service connection for a low back disability has been reopened, the claim must be considered de novo.  On review, the Board finds that additional development is needed. 

The Board observes that the report of a February 2010 VA examination provides a diagnosis of status-post left L5-S1 posterior decompression with hemilaminectomy, medial facetectomy, diskectomy, and foraminotomy that was less likely as not caused by or the result of injuries sustained during military service.  However, the Veteran has recently submitted private chiropractic records that were not of record at the time of the February 2010 VA examination, including additional records from 2003.  He also submitted additional VA treatment records, dated from 2009 to August 2011.  In addition, he submitted a November 2011 private medical opinion that it was reasonable that the Veteran's service injuries at least contributed to the Veteran's current spinal issues (identified elsewhere in the opinion as degenerative disc disease, lumbar; chronic low back pain; and lumbar stenosis).  The private physician stated he had no way of proving this, or of knowing what the Veteran's symptoms and current MRI results would be if the inservice injuries had never occurred.  

In light of the recent receipt of relevant additional medical records, in particular the additional 2003 private chiropractic records, the Board finds that another VA examination to determine whether there exists any nexus between any current back disability and service is necessary.  The Board observes that statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Turning to the Veteran's increased evaluation claims, his most recent VA examination for residuals of right mandible fracture and residual paresthesia, right inferior alveolar nerve, was in February 2011.  VA treatment records dated since that time show continued temporomandibular joint (TMJ) pain.  During the October 2011 hearing, the Veteran specifically testified that each of these disabilities had increased in severity since his most recent VA examination.  He testified that his paresthesias had worsened in severity, and described jaw fatigue and jaw clicking.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness such as pain.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board notes that jaw fatigue and jaw clicking were not addressed by the February 2011 VA examination.  The Veteran's representative stated that the Veteran's clicking should be evaluated under Diagnostic Code 5325 for TMJ, which had not yet been done.

The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran is entitled to an additional VA examination to address the current severity of his service-connected residuals of right mandible fracture and residual paresthesia, right inferior alveolar nerve.  

In an October 2011 brief, the Veteran's attorney stated that the Veteran was unemployable due to service-connected disabilities.  In this regard, the Veteran submitted an October 2011 Social Security Administration (SSA) Residual Functional Capacity Questionnaire completed by his private chiropractor.  The Questionnaire diagnoses the Veteran with lumbar radiculopathy, describes its functional effects, and states that the low back disability and a cervical spine disability resulted in the Veteran having only 75 percent or less of the productivity level of a healthy individual.  

The foregoing Questionnaire strongly suggests that the Veteran has submitted a claim for SSA disability benefits.  Any records from SSA would be relevant to each of the Veteran's claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  However, the claims file contains no SSA determinations, or corresponding medical or employment records.  The Court of Appeals for Veterans Claims has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

As noted above, in the October 2011 brief, the Veteran's attorney stated that the Veteran was unemployable due to the severity of his service-connected disabilities.  Thus, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the AOJ.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such issue must be adjudicated by the RO prior to appellate consideration by the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits, as well as all medical and employment records relied upon in making the determinations.

2.  Following completion of the above requested action, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability of the low back, to include any associated neurological symptoms, that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to provide an opinion whether it is at least as likely as not (50 percent or more likelihood) that any current disability of the low back, to include any associated neurological symptoms, is causally related to any of the falls and complaints reflected in the Veteran's service treatment records.  

If, and only if, the examiner finds that it is at least as likely as not (50 percent or more likelihood) that any current disability of the low back, to include any associated neurological symptoms, is causally related the Veteran's service, the examiner is asked to provide an opinion whether it is at least as likely as not (50 percent or more likelihood) that the low back disability, to include any associated neurological symptoms, renders the Veteran unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions expressed must be provided.  

3.  Following completion of the action requested in paragraph "1." above, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected residuals of right mandible fracture.  The claims file must be made available to the examiner.  The examiner is asked to (a) provide an opinion whether it is at least as likely as not (50 percent or more likelihood) that any jaw fatigue and jaw clicking are due to the service-connected right mandible fracture; and (b) provide an opinion whether it is at least as likely as not (50 percent or more likelihood) that the service-connected residuals of right mandible fracture render the Veteran unable to secure or follow a substantially gainful occupation.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

4.  Following completion of the action requested in paragraph "1." above, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected residual paresthesia, right inferior alveolar nerve.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  The examiner is asked to provide an opinion whether it is at least as likely as not (50 percent or more likelihood) that the service-connected residual paresthesia, right inferior alveolar nerve, renders the Veteran unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions expressed must be provided.  

5.  Then, readjudicate the Veteran's claims for entitlement to service connection for a low back disability, entitlement to an initial evaluation in excess of 10 percent for residuals of right mandible fracture, and entitlement to an initial evaluation in excess of 10 percent for residual paresthesia, right inferior alveolar nerve.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  

5.  Then, adjudicate the issue of entitlement to TDIU.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  If the benefit sought is denied, the Veteran and his representative should be provided a statement of the case and afforded an appropriate period to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


